 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       BRANDON LEE WOLCOTT,                                    1:14-cv-00936-DAD-JLT (PC)
12                           Plaintiff,                          ORDER SETTING SETTLEMENT
                                                                 CONFERENCE
13             v.
                                                                 March 7, 2019 at 9:30 a.m.
14       REYNOSO,
15                           Defendant.
16

17            Defendant responded to this Court’s order referring the case to the post-screening ADR

18   project indicating that a settlement conference would be beneficial in this case. The Court

19   concurs; therefore, this case will be set for a settlement conference before the undersigned at the

20   U. S. District Court, 510 19th Street, Bakersfield, California 93301 in Courtroom #6 on March 7,

21   2019, at 9:30 a.m. Thus, the Court ORDERS:

22            1. A further settlement conference is set for March 7, 2019, at 9:30 a.m., before

23                  Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510 19th Street,

24                  Bakersfield, California 93301.

25            2. Defendants’ lead counsel and a person with authority to negotiate and enter into a

26                  binding settlement on defendants’ behalf shall attend in person.1

27   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
     order parties, including the federal government, to participate in mandatory settlement conferences.” United States v.
28   United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012) (“the

                                                                 1
 1            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 2                The failure of any counsel, party or authorized person subject to this order to appear in

 3                person may result in the imposition of sanctions. In addition, the conference will not

 4                proceed and will be reset to another date.

 5            4. Defendants are directed to submit confidential settlement statements no later than

 6                February 25, 2019 to jltorders@caed.uscourts.gov. Plaintiff shall send a confidential

 7                settlement statement to the court at the above address so it arrives no later than

 8                February 25, 2019. The envelope shall be marked “Confidential Settlement

 9                Statement.” If a party desires to share additional confidential information with the

10                Court, they may do so pursuant to the provisions of Local Rule 270(d) and (e). Parties

11                are also directed to file a “Notice of Submission of Confidential Settlement

12                Statement.” (See L.R. 270(d).)

13            Settlement statements should not be filed with the Clerk of the Court nor served on any

14   other party. Settlement statements shall be clearly marked “confidential” with the date and time

15   of the settlement conference indicated prominently thereon. The confidential settlement

16   statement shall be no longer than five pages in length, typed or neatly printed, and include the

17   following:

18                a. A brief statement of the facts of the case.

19                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

20                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

21                     prevailing on the claims and defenses; and a description of the major issues in

22                     dispute.

23                c. A summary of the proceedings to date.

24                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

25                     trial.

26                e. The relief sought.

27                f. The party’s position on settlement, including present demands and offers and a

28   district court has broad authority to compel participation in mandatory settlement conference[s].”).

                                                                 2
 1                 history of past settlement discussions, offers, and demands.

 2              g. A brief statement of each party’s expectations and goals for the settlement

 3                 conference.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     January 3, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
